Citation Nr: 1512362	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  11-06 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from September 1968 to August 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, the Veteran testified in support of these claims at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing is of record.  This appeal is entirely electronic, so paperless, using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's bilateral (left and right ear) hearing loss and tinnitus are as likely as not the result of noise exposure and consequent injury, i.e., acoustic trauma, during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that its required notice and assistance provisions have been adhered to.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014), and the implementing VA regulations were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Here, though, the Board is fully granting these claims, so need not discuss whether there has been compliance with these duty-to-notify-and-assist obligations because this is inconsequential.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to element (1), the Veteran's December 2010 VA medical examination confirmed he has sufficient hearing loss according to 38 C.F.R. § 3.385 to be considered an actual ratable disability by VA standards.  The report of that examination also indicates he had subjective complaints of constant tinnitus.  His private treatment records from EarCare, P.A., dated in September 2007, also show moderate-to-severe, bilateral, sensorineural hearing loss and complaints of tinnitus.  Therefore, element (1) of service connection has been met since the Veteran has established he has these claimed disorders.


Regarding what occurred during his service, the Veteran has offered written statements and oral hearing testimony under oath regarding his repeated exposure to excessively loud noise during his service, including small and large arms fire.  He has credibly and repeatedly asserted that his hearing loss and tinnitus began during his training when a soldier next to him accidentally dropped a grenade, which exploded near his head.  Therefore, element (2) also has been satisfied in terms of establishing a relevant injury (acoustic trauma) in service.

There still has to be attribution of his bilateral hearing loss and tinnitus, however, to that acoustic trauma during his service to warrant the granting of his claims.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

With respect to this critical element (3), the required correlation ("nexus") between the acoustic trauma in service and current bilateral hearing loss and tinnitus, in December 2010 a VA compensation examiner opined unfavorably - concluding the Veteran's bilateral hearing loss now being claimed was not caused by or a result of the threshold shift in his hearing acuity during his military service and that his subjective tinnitus in his left ear is not caused by or a result of the threshold shift during his military service, and that his subjective tinnitus in his right ear is less likely than not (less than 50/50 probability) caused by the threshold shift during his military service.  So this VA compensation examiner disassociated both the bilateral hearing loss and tinnitus from the Veteran's military service, even seemingly while acknowledging a threshold shift in his hearing acuity during his service.  In making this important determination, this VA examiner reviewed the Veteran's service treatment records (STRs) for his audiometric tests in service.  This VA examiner conceded there was a threshold shit in the Veteran's right ear hearing while he was on active duty.  But this examiner opined that the change in hearing since the Veteran's separation examination in 1970 was due instead to his civilian noise exposure as a police officer.  The examiner also acknowledged the Veteran had complained of constant tinnitus, but the examiner explained that the tinnitus was as likely as not a symptom associated with the Veteran's hearing loss, which the examiner did not in turn attribute to the noise exposure during the Veteran's service (rather, only the additional noise exposure since in his civilian job as a police officer).

In support of his claims, the Veteran submitted a private medical opinion from EarCare, P.A., dated in September 2007.  This private opinion establishes a competent medical nexus between the Veteran's current bilateral hearing loss and tinnitus and the noise exposure and consequent injury during his service and, most importantly, is supported by adequate explanatory rationale.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

Consequently, there are two medical opinions in the record, one concluding the nexus requirement is satisfied and one concluding it is not.  The Board finds that these opinions and other evidence are in relative equipoise on this determinative issue of causation, and in this circumstance the Veteran's claims must prevail by resolving this reasonable doubt in his favor.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); and Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.



ORDER

The claims of entitlement to service connection for bilateral hearing loss and bilateral tinnitus are granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


